Title: To George Washington from Elias Boudinot, 22 April 1789
From: Boudinot, Elias
To: Washington, George



Sir
Elizabeth Town [N.J.]Wednesday Evening [22 April 1789]

I have the honor of informing your Excellency that the Committees of both Houses arrived here this afternoon and will be ready to receive your Excellency at my House as soon as you can arrive here tomorrow morning.
If you, Sir, will honor us with your company at Breakfast, it will give us great pleasure—We shall wait your Excellency’s arrival in hopes of that gratification. You can have a room to dress in if you should think it necessary as co[n]venient as you can have it in Town. I have the honor to be Your Excellency’s Most obedient humble Servant

Elias Boudinot

